Dissenting Opinion by
Mr. Justice Roberts:
I must dissent from tbe majority’s determination that tbe forty-three-acre “Curtis Arboretum”, a public park in Cheltenham Township, since 1937, is not tbe property of tbe township but belongs to tbe testator’s grandchildren or surviving issue of bis grandchildren. In view of tbe consideration which has accrued to tbe *535estate in the last thirty-six years, appellee-beneficiaries, on this record, are now precluded from asserting this claim of ownership.
Mr. Chief Justice Jones joins in this dissenting opinion.